       Case 16-34028 Document 1449 Filed in TXSB on 07/10/20 Page 1 of 1




                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION                                          ENTERED
                                                                                        07/10/2020
IN RE:                        §
NORTHSTAR OFFSHORE GROUP, LLC §                        CASE NO: 16-34028
       Debtor(s)              §
                              §                        CHAPTER 11

                                           ORDER

       For the reasons set forth in the Memorandum Opinion issued on this date, Medco Energi

US LLC’s claim must be treated as a general unsecured claim, without priority.

       SIGNED July 10, 2020.


                                               ___________________________________
                                                          Marvin Isgur
                                               UNITED STATES BANKRUPTCY JUDGE




1/1
